Title: Thursday 13th.
From: Adams, John Quincy
To: 


       Rose at about day break and set away ½ an hour before sun rise. Passed through several villages and dined at Pan Courbo. Before dinner we went along in a Plain between two ridges of mountains the soil of which is excellent and after dinner we went along another plain betwixt two ridges of rocks some of which were 150 200 and 300 foot in height some right strait up, some hanging over our heads, and some slanting from us but I never saw so beautiful a sight in all my life. After dinner we pass’d two villages. I went forward with the Guide and Stevens to find the lodging. Tolerable good roads to day, we have come 8 Leagues, to day. We determined to go to Bilboa Bilbao. The name of this place is Espexo Espejo.
      